                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RICHARD SEARS,                           :       Civil No. 1:17-CV-50
                                         :
                     Plaintiff           :
                                         :       (Judge Kane)
            v.                           :
                                         :       (Magistrate Judge Carlson)
VINCENT MOONEY, et al.,                  :
                                         :
                    Defendants           :


                            MEMORANDUM ORDER

I.    Statement of Fact and of The Case

      This is a pro se civil rights lawsuit brought by the plaintiff, Richard Sears, a

state prisoner. There is a motion for summary judgment pending in this case. (Doc.

84.) Citing alleged delays in the receipt of this motion through the U.S. mails, Sears

has now moved to strike this motion for summary judgment in its entirety. (Doc.

92.) This motion to strike is fully briefed and is, therefore, ripe for resolution.

      For the reasons set forth below, the motion to strike will be denied.

II.   Discussion

      Rule 12(f) of the Federal Rules of Civil Procedure generally governs motions

to strike pleadings and provides, in part, that:


                                             1
      (f) Motion to Strike. The court may strike from a pleading an
      insufficient defense or any redundant, immaterial, impertinent, or
      scandalous matter.

Fed. R.Civ. P. 12(f).

      While rulings on motions to strike rest in the sound discretion of the court,

Von Bulow v. Von Bulow, 657 F.Supp. 1134, 1146 (S.D.N.Y. 1987), that discretion

is guided by certain basic principles. Because striking a pleading is viewed as a

drastic remedy, such motions are Agenerally disfavored.@ Kaiser Aluminum &

Chemical Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (C.A.La.,

1982). As one court has aptly observed: Astriking a party's pleadings is an extreme

measure, and, as a result, . . . >[m]otions to strike under Fed .R.Civ.P. 12(f) are

viewed with disfavor and are infrequently granted.= Lunsford v. United States, 570

F.2d 221, 229 (8th Cir.1977) (citing 5 Wright & Miller, Federal Practice and

Procedure. Civil ' 1380 at 783 (1969)). See also, Resolution Trust Corp. v. Gibson,

829 F.Supp. 1103, 1106 (W.D.Mo.1993); 2 James Wm. Moore et al., Moore's

Federal Practice ' 12.37[1] (3d ed. 2000).@ Stanbury Law Firm v. I.R.S., 221 F.3d

1059, 1063 (8th Cir. 2000). In practice, courts should exercise this discretion and

strike pleadings only when those pleadings are both Aredundant, immaterial,

impertinent, or scandalous@ and prejudicial to the opposing party. Ruby v. Davis

Foods, Inc., 269 F.3d 818, 820 (7th Cir. 2001).

                                         2
      Moreover, consistent with this sparing approach urged by the courts with

respect to motions to strike, those Apleadings@ that may be subject to a motion to

strike are construed narrowly. Recognizing that briefs are, by their nature,

argumentative and sometimes contentious filings, it is generally held that a briefBas

opposed to other forms of pleadingsB typically will not be considered a Apleading@

which is properly the subject of a motion to strike. Hrubec v. National R.R.

Passenger Corp., 829 F.Supp. 1502, 1506 (N.D.Ill.,1993), citing Anna Ready Mix,

Inc. v. N.E. Pierson Const. Co., 747 F.Supp. 1299, 1303 (S.D.Ill.1990), and Board

of Education v. Admiral Heating and Ventilation, Inc., 94 F.R.D. 300, 304

(N.D.Ill.1982).

      In this case, none of Sears’ averments meet the exacting standards prescribed

by Rule 12(f) for striking pleadings. There simply is nothing immaterial,

impertinent, or scandalous about these pleadings. Therefore, given that motions to

strike are disfavored, Sears has not shown that he is entitled to strike these pleadings

from the record. Moreover, the defect in this filing cited by Sears, the alleged delay

in service of the motion, is more appropriately addressed through a motion for

extension of time in which to respond to this motion. It does not, however, provide

grounds to strike the motion entirely. Accordingly, the motion to strike will be

denied.

                                           3
III.   Order

       For the foregoing reasons, IT IS ORDERED that the plaintiff’s motion to

strike (Doc. 92) is DENIED.

       So ordered this 6th day of February 2019.


                                /s/ Martin C. Carlson
                                Martin C. Carlson
                                United States Magistrate Judge




                                         4
